AF21 Product, Purchase, Sales, Distribution, Marketing and Service Agreement

This AF21 PRODUCT Agreement (the “Agreement”) made this 20th day of July, 2009
by and among Megola, Inc., a Nevada Corporation (“Supplier”) and EcoBlu
Products, Inc., a Nevada Corporation (“BUYER”). This Agreement replaces all
prior Agreements related to the subject.



RECITALS




A.      WHEREAS, Supplier has the exclusive rights to manufacture Hartindo Fire
Inhibiting AF21 product, which is more particularly described on Schedule A
attached hereto, (“AF21” or the “Product”) within North America; and is fully
authorized and willing to grant the Buyer the exclusive rights to purchase, use,
market, sell and distribute the Product when combined with Bluwood or EcoBlu
proprietary product to create an enhanced fire inhibiting product (“Enhanced
Product”) for use on and/or in any wood based material and which is more
particularly described in Schedule A attached hereto; and   B.      WHEREAS,
Buyer has the rights to the proprietary product commonly known as BLUWOOD
(“BLUWOOD”)and/or PERFECT BARRIERS, and other proprietary EcoBlu products which
are more particularly described on Schedule A attached hereto; and   C.     
WHEREAS, the Product may be combined with the BLUWOOD or EcoBlu proprietary
product to create an enhanced fire inhibiting product for use on and in wood
based materials (the “Enhanced Product”), and which is more particularly
described on Schedule A attached hereto; and   D.      WHEREAS, Buyer desires to
obtain (i) a supply of the product (ii) use of the technical data, intellectual
property and other information relating to the Product application, handling and
storage with respect to the Product and all modifications  

1

--------------------------------------------------------------------------------

  there of as more fully set forth herein while this Agreement is in effect and
(iii) to obtain the exclusive use of and rights of the Product for application
in the Enhanced Product or for use on or in any wood based material required for
use in residential and commercial building construction in North America; and
(iii) to set terms in place for the potential to obtain the exclusive use and
rights to merchandise the Enhanced Product for use on or in any wood based
materials required for use primarily in residential and commercial building
construction worldwide; and   E.      The Buyer agrees that the Product is for
either their own usage and applications and/or is permitted to resale AF21
finished, AF21 concentrate to their other coaters, sublicense for the use on or
in any wood based materials but are prohibited from engaging in direct reselling
of the AF21 products unless in the form of the enhanced product or as applied on
or in their approved wood based materials required for use primarily in
residential and commercial building construction.   F.      The Seller and Buyer
both acknowledge that on October 5th , 2008, Megola entered into an agreement
with Woodsmart Solutions Inc. to provide Woodsmart with exclusive rights for the
use of and rights of the Product for application in the Enhanced Product or for
use on or in any wood based material required for use in residential and
commercial building construction in North America; The Parties also acknowledge
that on May 20, 2009 Woodsmart Solutions Inc. forwarded a letter of advice to
their licensees advising them that Woodsmart no longer held the rights to the
BluWood proprietary formula – Schedule D. It is also understood by both parties
that based on this situation, Woodsmart is in contravention of their agreement
with Megola, Inc.   G.      The Seller agrees to grant the exclusive use of and
rights desired by Buyer on the terms and conditions set forth in this Agreement;
and   H.      The Agreement shall be binding upon and inure to the benefit of
the parties hereto, their successors and assigns; and  

2

--------------------------------------------------------------------------------

Now, therefore, in consideration of the covenants contained herein and other
goods and valuable considerations, the Buyer and seller (each a “Party” and
collectively the “Parties”) hereby agree to the following:

1.      Intellectual Property     1.1      Ownership of the Product Technology.
Buyer acknowledges, based on Seller’s representation, that the Seller is the
sole owner of the manufacturing, sales, marketing and distribution rights for
the Product Technology for North America and Buyer shall have no right, title,
or interest therein or thereto other than the use and rights to such Product
Technology in the manner and to the extent prescribed in this Agreement or
otherwise approved in writing by Seller.     1.2      No Implied Licenses. Each
party shall exclusively own its own      Intellectual Property and neither Party
will have any claim or right to the Intellectual Property of the other by virtue
of this Agreement except as otherwise provided herein. Neither Party will take
any action or make any claim to any intellectual Property belonging to the other
Party, whether during the term of this Agreement or thereafter, which is
consistent with this Section 1. No right or license shall be implied by estoppel
or otherwise, other than the rights and use expressed or granted in this
Section.     1.3      Rights to use Product Technology.      (A) Grant. Subject
to provisions of this Section 1.3 Seller hereby grants to Buyer, for the term of
this Agreement, certain exclusive use of and rights exclusive of all Persons and
Seller (as set forth in 1.3 (F), the “product and Enhanced Product”) including
the exclusive rights within the Exclusive use of, sales, distribution and
Marketing Territory and, (i) to use the Product and sell and have sold Enhanced
Product for use on or in wood based products (ii) use, advertise, promote,
display, market, distribute, sell and have sold Derivative Products that have
been protected with the Enhanced Product; and (iii) use or have used the Product
Technology and  

3

--------------------------------------------------------------------------------

Application Technology in connection with the foregoing. During the term of this
Agreement the use of and rights shall be for use on or within wood based
products of the Product and Enhanced Product.

(B) Initial Disclosure. Within ten (10) days of execution of this

Agreement Seller will deliver and communicate the Product Technology, Technical
Data and Application Data to Buyer to enable Buyer to exercise its rights under
the Agreement set forth in Section 1.3 (A) hereof. Seller will provide Buyer
with sufficient technical support to ensure that Buyer may commence use of the
Product and Enhanced Product pursuant to this Agreement.

(C) Notice of Unauthorized Use. In the event that either Party becomes aware of
any actual or threatened commercially material infringement for the use of or
rights of the Product that Party shall promptly notify the other Party and
provide it with full details. Seller will use commercially reasonable means to
eliminate any unauthorized use of Product, including pursuing legal action as
appropriate. If Seller does not take appropriate action to protect Buyer use of
or rights under this Agreement, including infringement, Buyer may pursue actions
in its own right to eliminate any such unauthorized use or infringement.

(D)Reverse Engineering. Buyer agrees and covenants that at no time will the
Buyer engage in or be a party to, or assist other persons in any form of Product
chemical analysis, reverse engineering or component breakdown for the purpose of
determining or evaluating Proprietary Information (as defined below about the
Product).

(E) Exclusivity. Buyer shall have exclusive use of and rights to the Product for
the purposes set out in 1(A) within the exclusive territory of North America.
Furthermore, Seller shall prohibit and take all reasonable steps to prevent
(including commencement of an action to enforce a temporary restraining order,
preliminary and permanent injunction or similar relief) any Person from
exercising or infringing upon the use of or

4

--------------------------------------------------------------------------------

  rights granted under this Agreement within the Exclusive Territory of Buyer.  
1.4      Use of Product.     (A)      Protection of Sellers Goodwill. In order
to protect the goodwill of the Seller and Buyer and to maintain uniform
standards of operation to promote broad recognition of Sellers product for the
mutual benefit of Seller and Buyer, Buyer shall adhere to reasonable rules,
regulations, procedures, programs, policies, processes, requirements and
standards (“Quality Standards”) relating to the application, promotion,
advertising and marketing of the Sellers Product as prescribed by Seller from
time to time.     (B)      Seller Approval. Buyer will utilize only such
advertising and     promotional materials which have been reviewed by Seller,
which shall be deemed acceptable if Seller does not respond in writing within
ten (10) days of Buyers submission of such material for acceptance.     (C)     
Quality Control. Seller shall provide Buyer with Sellers Quality Standards for
specifications, composition and quality in respect of the use     of the Product
Technology and Product Application as are in force from time to time. Seller
shall institute appropriate procedures and policies and will abide by in all
material respects to such Quality Standards therefore provided by Seller to
Buyer. Seller will supply Buyer with quality control testing standards
procedures and guidelines so that the Buyer may determine that the application
of the Product or Enhanced Product performed by the Buyer or its customer(s)
meets such written standards of composition, specifications and quality as
specified by Seller. Seller shall have the right to require that treated
materials that do not meet such standards be retreated or not sold as material
treated with Product of the seller. Buyer is authorized to provide independent
third party quality control inspection to be able to determine whether or not
the Sellers written specifications and standards are met. The Seller also has
the option  

5

--------------------------------------------------------------------------------

  and Buyer encourages providing its own third party testing program for the
Buyer.     (D) Buyers Rights to Change Marks and Trade Name. Seller specifically
agrees that the Buyer shall have the right to substitute, alter and/or add
identifying services, marks, trade names of the Enhanced Product.   1.5     
Confidentiality.     (A)Obligation of Nondisclosure . Except as otherwise
provided in this Agreement, each Party agrees that it will with respect to the
Confidential & Privileged Information and Trade Secrets (collectively, the
"Proprietary Information") of the other Party: (i) protect the confidential and
proprietary nature of the Proprietary Information of the Disclosing Party from
disclosure to Persons who are not employees of the Receiving Party; and (ii) use
great care in the selection and assignment of personnel who receive the
Disclosing Party’s Proprietary Information and in that regard to restrict access
to the Disclosing Party’s Proprietary Information within the organization to a
limited number of persons who must necessarily have such information for the
purposes of giving effect to this Agreement and who have been advised of the
restrictions contained herein, including the limitations placed on the use of
Proprietary Information; and (iii) under no circumstances give any competitor of
the Disclosing Party, or other third Party, direct access to the Disclosing
Party’s Proprietary Information without the prior written consent of the
Disclosing Party; and (iv) use the Proprietary Information of the Disclosing
Party solely for the purpose of properly and lawfully performing and exercising
of the Receiving Party's obligations and rights under this Agreement; and (v)
not reproduce the Proprietary Information received from the Disclosing Party in
any form except for internal use of the Receiving Party or as otherwise
permitted by this Agreement and to include in any such reproduction any
ownership or confidentiality legends that the Disclosing Party may have included
in or with the original disclosure.  

6

--------------------------------------------------------------------------------

(B) Exceptions. The Receiving Party shall not be obligated to maintain in
confidentiality any: (i) Information which is known to the Receiving Party
before disclosure by the Disclosing Party, so long as such knowledge is
documented by written or other tangible evidence; and (ii) Information which is
available to the public independently of the Receiving Party; and (iii)
Information which is developed independently by employees of the Receiving Party
who did not have access to the Disclosing Party’s Proprietary Information so
long as such independent development is documented by written or other tangible
evidence; and (iv) Information which is disclosed to the Receiving Party without
obligation of nondisclosure by a third Party who is legally entitled to disclose
the information; and (v) Information which is disclosed by the Disclosing Party
to a third Party without requiring the third Party to maintain the information
in confidence; and (vi) Information which becomes available to the public
without breach of this agreement by the Receiving Party, following its
disclosure to the Receiving Party by the Disclosing Party; and (vii) Information
required to be disclosed by law, provided that the Receiving Party shall first
notify the Disclosing Party of such requirement and cooperate with respect to
any reasonable steps available for the further protection of the Information; or
(viii) Information that is inherently disclosed in the unrestricted use, lease,
sale, or other distribution of any present or future product or service produced
by, for or under authorization of the Disclosing Party or in publicly available
documentation for any such product or service.

(C) Return of Information. Upon termination of this Agreement, the Receiving
Party will and promptly upon the Disclosing Party’s request either return, or
destroy all copies of any advertising or promotional materials supplied to the
Receiving Party by the Disclosing Party and materials containing Confidential
and Privileged Information or Proprietary Information of the Disclosing Party.

7

--------------------------------------------------------------------------------

  (D) Investigation. The Receiving Party will at the request of the Disclosing
Party use reasonable efforts to assist in identifying any use, copying, or
disclosure of any portion of the Disclosing Party’s Proprietary Information by
any present or former employee of the Receiving Party in a manner that is
contrary to the provisions of this Agreement, so long as the Disclosing Party
shall have provided the Receiving Party with information reasonably justifying
the conclusion of the Disclosing Party that such contrary usage may have
occurred.   2.      Quantities; Grant of Exclusive License; Minimum Quantities.
    2.1.      Quantities. During the term hereof, Seller shall manufacture, sell
and deliver to Buyer, and Buyer shall purchase, accept from and pay Seller for,
one hundred percent (100%) of Buyer's requirements for Product and for
incorporation as an integral part of the Enhanced Product which Buyer will
resell to Buyer's customers. Buyer further agrees and covenants that Buyer shall
only use, sell, market or distribute the Product or Enhanced Product for use on
or within wood based materials and not for another purpose without the prior
written approval of Seller, which may be withheld in Sellers discretion.    
2.2      Minimum Quantities. Buyer is required to purchase the minimum
quantities set forth on Schedule C attached hereto.   3.      Price.  

Buyer shall purchase from Seller the Product, in the minimum quantities set
forth according to Section 2.2 above, at the prices set forth in Schedule C
attached hereto.

4.      Estimates, Orders and Deliveries.     4.1.      Estimates. Thirty (30)
days prior to the end of each calendar quarter, Buyer shall provide to Seller an
estimate of the quantity of Product which Buyer expects to purchase in the next
calendar quarter.  

8

--------------------------------------------------------------------------------

  4.2.      Orders and Deliveries. Buyer shall initiate sales by providing the
Seller with a purchase order and a deposit of 50% of the order by wire order for
the amount of Product the Buyer requires to be delivered in 60 days. All orders
are F.0.B., Holly Oak Chemical – Fountain Inn, S.C. or Seller's plant to the
location specified on the purchase order.   5.      Warranty of Seller;
Disclaimer of Other Warranties; Buyer’s Exclusive Remedy.     5.1.     
Specifications. Seller warrants that the Product at the time of delivery thereof
shall conform to the specifications established in writing by Seller for such
Product.     5.2.      Disclaimer. THE WARRANTY SET FORTH HEREIN IS IN LIEU OF
ANY AND ALL WARRANTIES EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO THE
WARRANTIES OF      MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE EXCEPT
AS A FIRE ENHIBITOR OF WOOD BASED MATERIALS. BUYER ACKNOWLEDGES THAT NO OTHER
REPRESENTATIONS WERE MADE TO IT OR RELIED ON BY BUYER WITH RESPECT TO THE
QUALITY AND FUNCTION OF THE PRODUCTS HEREIN SOLD.     5.3.      Buyer's
Remedies. Buyer's sole and exclusive remedy for failure of the Product sold
hereunder to meet specifications, or for failure of any other obligation of
Seller relating to the quality of Product to be sold hereunder, shall be
expressly limited to Seller issuing a credit to Buyer's account for the quantity
of Product that did not conform to the warranty set forth in this Section 5.
Buyer shall have the option to obtain replacement Product from Seller in the
event of a breach of Seller's warranty set forth in this Section 5 in amounts
not to exceed the amount of the order which is being replaced. If Buyer obtains
replacement Product from Seller, such replacement Product shall not be subject
to the estimate and order terms set forth in Section 4 hereof.  

9

--------------------------------------------------------------------------------

  5.4.      Exclusions to Warranty. The above warranty is made subject to
Buyer's proper use of any Product for the purpose for which such Product was
intended. The warranty does not cover any Product which (i) has been misused;
(ii) has been subject to unusual stress; (iii) has been altered by Buyer, except
in accord with such processes as have been established for the creation of the
Enhanced Product; or (iv) has not been stored in accordance with instructions
from Seller.     5.5.      Limitation of Liability. IN NO EVENT SHALL SELLER BE
LIABLE FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR INCIDENTAL      DAMAGES ARISING
UNDER CONTRACT, WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR ANY OTHER THEORY
OF LIABILITY IN CONJUNCTION WITH BUYER’S USE OF THE PRODUCT AND OR THE
DEVELOPMENT, MANUFACTURE, MARKETING, DISTRIBUTION OR USE OF THE ENHANCED
PRODUCT. Such disclaimed damages include but are not limited to loss of profits,
loss of use of the Product, damage to property, or claims of third parties. In
any event, Seller's total liability under this Agreement shall be limited to the
unit purchase price paid to Seller for Product within the immediately preceding
one (1) month period.     5.6.      Advertising and Promotional Materials. Any
and all descriptions of the Product or Enhanced Product to be used in Buyer’s
marketing and promotional literature, or in the marketing and promotional
literature used by Buyer’s distributors and authorized resellers of the Product
or Enhanced Product, shall be subject to the prior written approval of Supplier
and Distributor.   6.      Payment     6.1.      Terms. Payment including any
and all applicable taxes for each invoice shall be made by Buyer to Seller
within Thirty (30) days of Seller delivering the invoice to Buyer. Without
limiting any other remedies which Seller may have, Seller may withhold future
shipments to Buyer until any default in the payments due Seller under the
Agreement is cured.  

10

--------------------------------------------------------------------------------

Terms may be revised as per the negotiations of each party on future Purchase
orders.

7. Labeling; Packaging

All of the Product sold to Buyer by Seller hereunder shall be labeled and
packaged by Buyer in such media as Buyer shall see fit, and Buyer may repackage
and inventory Product or Enhanced Product containing Product per its customers'
orders, provided that the form of any labeling or packaging which refers to the
Product shall be subject to the prior written approval of Seller, which approval
may not be unreasonably withheld by Seller.

8. Title; Risk of Loss

Title and risk of loss or damage to Product shall pass to Buyer upon delivery by
Seller to the carrier for shipment to Buyer.

9.      Force Majeure     9.1.      Force Majeure. Seller shall not be liable to
Buyer for any delay in any performance or for failure to render any performance
under this Agreement, and any such delay or failure shall for all purposes be
excused, when such delay or failure is caused by governmental regulations
(whether or not valid), fire, strike, weather, differences with workmen, war,
flood, accident, shortage of material or railroad cars or other transportation,
appropriation of plant or Product (including but not limited to Products) in
whole or in part, inability to obtain raw materials or power, or any other cause
or causes beyond the reasonable control of Seller, which events or causes are
collectively referred to as "Force Majeure."     9.2.      Notice. Seller shall
notify Buyer in writing immediately upon the occurrence of an event of Force
Majeure, stating the nature of the event and its expected duration.     9.3.   
  Product Allocation. If the event of Force Majeure results in an allocation of
the supply of Product, Seller shall allocate on a pro rata basis to all of
Seller's customers, including Buyer.  

11

--------------------------------------------------------------------------------

  9.4.      Description of Performance. Upon the abatement, correction or
removal      of any contingency provided for by subparagraph 9.1, Seller shall
resume      performance under this Agreement.   10.      Representations and
Warranties.     10.1      By Seller. For the purpose of inducing Buyer to enter
into this      Agreement, Seller hereby makes the following representations and
     warranties to Seller (each and all of which are true and correct as of the
     Effective Date and shall continue to be true and correct at all times
during      the term of this Agreement)      A.      that: (i) Seller is the
sole owner of the exclusive manufacturing, sales, marketing and distributing
rights of the Product, free from any lien, claim or encumbrance; and (ii) the
Trade Secrets, the Product Technology, Product use or any other rights do not
unlawfully infringe on the intellectual property rights of any Person or entity;
and (iii) the execution, delivery and performance of this Agreement does not and
will not breach any law or regulation, any judgment or order, or any agreement
or arrangement binding on or applicable to Seller; and (iv) the execution of
this Agreement does not conflict with and will not result in a default under or
breach of: (a) Seller Articles of Incorporation, by-laws or other organizational
documents; (b) any agreement, indenture, mortgage, contract or instrument to
which Seller is bound by or to which its assets are subject; (c) any order,
writ, injunction, decree or judgment of any Court or governmental agency to
which Seller or any of its assets are bound; or (d) any law or regulation
applicable to the Product, the operations of Seller or by which any of Seller
assets are bound; and (vi) the Product does not contain any carcinogens, heavy
metals, aldehydes or solvents and will meet all state and federal laws relating
to VOC emissions; and (vii) based upon collected field data, live testing and
third party controlled test data, all of which has been supplied to the Buyer,
Seller reasonably believes the Product to be effective by providing improved
fire resistance to wood based materials when properly treated with the Product,
in accordance with published data by Seller and each shipment of the Product to
Buyer will conform to the current specifications for the Product on the date of
this Agreement.  

12

--------------------------------------------------------------------------------

  Seller is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Nevada and (i) has the right and power
to enter into, and perform its obligations under this Agreement and (ii) has
taken all requisite action to authorize the execution, delivery and performance
of this Agreement and each such other agreement delivered in connection herewith
to which it is a Party.     10.2      By Buyer. Buyer will comply with all
applicable laws, ordinances and regulations applicable to the transportation,
storage and handling of the Product and Derivative Products and to the
manufacture of the Derivative Products.      10.3      Mutual. Neither Buyer nor
Seller shall conduct its business in a      manner that reflects unfavorably on
the other. Neither Buyer nor Seller will at any time intentionally engage in
illegal, deceptive, misleading, or unethical practices or advertising.   11.   
  Term and Termination.     11.1      Term. Unless terminated earlier by Seller
or by Buyer under Section 11.2,      11.3      or 11.4 this Agreement shall have
an initial term of (1) year      commencing on the date of this Agreement and
shall automatically renew annually for additional terms upon buyer reaching
minimum order requirements as set out in Schedule C, for a period of 36 months,
without further action by Seller or Buyer on the same terms and conditions set
forth herein. Upon satisfactory completion of this term, both parties will enter
into discussions to further renew the terms of this contract.     11.2     
Termination by Seller. At Sellers option and without prejudice to any remedies
or rights it may otherwise have, Seller may terminate this Agreement by written
notice to Buyer in the event that Buyer fails in a material respect to keep,
observe or perform any term, condition or covenant contained herein required to
be kept, observed, or performed;  

13

--------------------------------------------------------------------------------

  provided that such notice shall not terminate this Agreement if within thirty
(90) days after its receipt, Buyer: (a) undertakes to correct such default and
diligently pursues the same to completion within a reasonable time thereafter;
or (b) contests in good faith the existence of the default. Seller agrees that a
default so contested in good faith shall not constitute an actual default until
resolved. Any written notice of default shall set forth in detail the nature of
such default with specific reference to this Agreement.   11.3      Effect of
Termination. Upon termination of this Agreement by Buyer or Seller in accordance
with the terms hereof, the Buyer may continue to purchase the Product and use
the Product Technology to fulfill all existing customers of Buyer, which shall
remain to exclusive customer of Product and Enhanced Product orders of Licensee
on date of termination or until Licensee has diminished all of its existing
inventory of Licensed Product.     Thereafter, all of Licensee’s rights as a
Licensee shall terminate and Licensee shall discontinue all use and
advertisement of Licensed Product here under. Within ten (10) days after the end
of the use period, Licensee shall remove (at Licensee’s expense), and thereafter
cease all use of any Licensed Technology or Licensed Marks licensed under this
Agreement.   11.4      Termination Upon Bankruptcy. Either Party, upon written
notice to the other Party, may immediately terminate this Agreement, without
penalty at any time in the event the other Party applies for or consents to the
appointment of or taking of possession by a receiver, custodian, trustee, or
liquidator of itself or of all or a substantial part of its property; makes a
general assignment for the benefit of creditors; commences a voluntary case
under the U.S. Bankruptcy Code (as now or hereinafter in effect); or fails to
contest in a timely or appropriate manner or acquiesces in writing to any
petition filed against it in an involuntary case under the U.S.     Bankruptcy
Code or any application for the appointment of a receiver,  

14

--------------------------------------------------------------------------------

custodian, trustee or liquidation of itself or of all or a substantial part of
its property, or its liquidation, reorganization or dissolution.

12. Seller Production Requirements and Pricing. Seller represents that it has
the capacity to produce and sources of supply for the ingredients for sufficient
quantities of the Product and will deliver all orders of the Products to Buyer
in a timely manner in accordance with terms and conditions set forth in Exhibit
C. Seller agrees to provide Buyer a minimum of sixty (60) days advance written
notice if it is necessary for Seller to increase its price after the effective
date of the Agreement for Product. Furthermore, Seller agrees not to further
increase the per gallon cost of undiluted or diluted Product to the Seller in
the future beyond the most favorable cost per gallon of Product offered to any
other by purchases by Seller of per gallon cost of Product. Notwithstanding the
foregoing, however, Seller may at any time increase the price of the Product
charged to Buyer in order to recover commercially reasonable increases in the
cost of manufacturing the same due to improvements thereto, such as
reformulation for the inclusion of new additives. No price increase will be
effective for the Product necessary to satisfy Buyers obligations for existing
written annual supply contracts until the end of each annual contract period.
Buyer is required to supply Seller a copy of such annualized Licensee
contract(s) which shall be deemed Confidential & Privileged Information of the
Buyer. No price increase will be effective for any then existing purchase orders
of the Product.

15

--------------------------------------------------------------------------------

13. Insurance. Buyer shall procure from financially responsible and reputable
carriers and maintain in full force and effect, during the term of this
Agreement, a policy or policies of comprehensive general liability insurance,
including product liability and broad form contractual or vendors endorsement
liability insurance, having standard products liability endorsements providing
aggregate liability limits in the minimum amount of Two Million Dollars
($2,000,000) and in an amount not less than one million dollars ($1,000,000) per
occurrence for bodily injury and one million dollars ($1,000,000) per occurrence
for property damage. The insurance companies issuing such policies must have
either: an A.M.

Best’s rating of A-VIII or better; a Standard and Poor’s (“S&P”) rating of AA or
better, or a Moody’s rating of Aa2 or better. Promptly upon a request from the
Buyer, Seller shall furnish Certificates of Insurance showing compliance with
this section. Seller is required to name the Buyer as an additional insured on
their comprehensive general liability insurance policy, the product liability
insurance and the broad form contractual or vendor’s endorsement liability
insurance. Such certificates must provide that there shall be no termination,
non-renewal, or modification of such coverage without at least thirty (30)
calendar days’ prior written notice to Buyer. In the event Seller fails to
obtain and/or maintain any of the coverages required by this Section of the
Agreement, Buyer may, but shall not be obligated to, obtain or maintain any such
insurance on behalf of Seller and set off the costs thereof against any sums
owed to Seller. or otherwise be reimbursed for such costs by Seller.

14. Relationship Between Parties. Seller and Buyer are independent contractors,
are not joint ventures, partners, or agents of each other, and neither shall
have the power to obligate the other except as set forth in this Agreement.

16

--------------------------------------------------------------------------------

15. Buyer’s Indemnification. Buyer agrees to indemnify and hold Seller harmless
from and against loss, liability, and expense (including court costs and
reasonable attorney’s fees) claims, demands, or actions that are actually proven
to be directly, solely and exclusively related to improper use, representation
or application of the Product or Enhanced Product by Buyer.

16. Seller’s Indemnification. Seller agrees to indemnify, defend and hold
harmless Buyer, its subsidiaries, affiliates, successors, assigns, and designees
and the respective directors, officers, members, managers, employees, agents and
representatives, from and against any and all loss, liability, judgment,
settlement, cost and expense (including court costs and reasonable attorneys
fees), claims, demands, actions or damages which the Buyer may suffer directly
related to the Product, including without limitation to: (a) any alleged
defect(s) in the Product or the materials in the Product; (b) any negligent act,
misfeasance or nonfeasance of Seller or any of its agents, servants or
employees; (c) Sellers breach of any of the representations, warranties or
covenants made in this Agreement; (d) claims that Buyer does not have the rights
granted in this Agreement or claims that the Product Technology infringe a third
party's rights, other than Buyers application thereof; and (e) any and all fees,
costs and expenses including attorney’s fees incurred by or on behalf of Buyer
in the investigation or defense against any and all of the foregoing claims.

However, upon notice to Buyer that Seller has assumed the defense of any legal
action or proceeding, Seller shall not be liable to Buyer for any legal or other
expenses subsequently incurred by Buyer in connection with the defense thereof.
Buyer agrees to provide prompt notice of receipt of any such claim and Buyer
shall not settle any such claim without Seller prior knowledge and consent. This
obligation of indemnity and defense shall survive any expiration or termination
of this Agreement.

17

--------------------------------------------------------------------------------

17. Equitable Remedies. Each Party recognizes that irreparable injury may result
to its business and property in the event of unauthorized disclosure of the
other Party's Confidential & Privileged Information and Proprietary Information.
Each Party acknowledges that monetary damages alone may be an insufficient
remedy for such injury and each Party therefore agrees that in that event the
other Party shall be entitled, in addition to any other remedies and damages
available:

i.      To an injunction to restrain any such actual or threatened disclosure,
misuse, or violation and/or   ii.      To compel specific performance of the
terms and conditions thereof.  

Nothing herein contained shall be construed to prohibit each Party from pursuing
any other remedy available, for such breach, including the recovery of damages.
Each Party shall also be entitled to receive, in addition to any injunction,
specific performance, damages and any other relief for remedy it pursues or
obtains, reasonable expenses incurred in enforcing the unauthorized disclosure
of Confidential & Privileged and Proprietary Information terms of this
Agreement, including reasonable attorney's fees, whether or not legal action is
actually initiated. No action or proceedings for specific performance,
injunction, damages, monies due or otherwise shall be deemed a waiver of such
Party's rights of options under this Agreement.

18

--------------------------------------------------------------------------------

18. No Waiver . No failure of Seller or Buyer to exercise or the partial
exercise of any right or power given to it hereunder or failure to demand strict
compliance with any term, condition, covenant or other obligation hereof, and no
practice of the parties at variance with the terms hereof shall constitute a
waiver of either party's rights to demand exact compliance with the terms hereof
or preclude either party from the exercise of any right or remedy granted to
this Agreement, or any other instrument or document, or at law or in equity.
Each other right shall be deemed cumulative any may be exercised from time to
time. Any waiver of a default hereunder shall be in writing and shall not
operate as a waiver of any default.

19. Invalid Provision. If any covenant or provision of this Agreement is
invalid, illegal or inapplicable of being enforced by reason of any rule of law,
administrative order, judicial decision or public policy, all other conditions
and provisions of this Agreement shall, nevertheless, except as hereinafter
expressly set forth, remain in full force and effect and no covenant or
provision shall be deemed dependent upon any other covenant or provision unless
so expressed herein. The Parties agree and consent that the court or other
governmental body making such determination shall reform such covenant, term,
condition or other provision of this Agreement so as to render the same
enforceable to the fullest extent permitted by law.

19

--------------------------------------------------------------------------------

20. Notices. All notices shall be in writing and shall be deemed to have been
given three (3) business days after being deposited in the mail by registered
mail, postage paid, or deposited with a reputable overnight national courier
service, freight prepaid or when faxed or mailed electronically (if during
normal business hours of if after the close of business on any day, the next
business day) if to Seller, addressed to its chief executive office as set forth
on the first page of this Agreement or such other address as Seller shall
designate to Buyer in writing and, if to the Buyer, addressed to its chief
executive office as set forth on the first page of this Agreement or other such
addresses as Buyer shall designate to Seller in writing.

21. Entire Agreements; Amendments

This document constitutes the entire agreement between the parties relating to
the subject matter hereof, and no prior or concurrent representation,
understanding or agreement, whether written or oral, shall bind either party
hereto in respect of the manufacture and sale by Seller of Product to Buyer
after the date first above written. This Agreement can only be amended, modified
or changed by a written instrument properly signed by an officer or other
authorized official of Seller or Buyer parties of this Agreement to be bound by
such amendment. No document used in connection with estimates, production or
shipping orders, or acknowledgment thereof, shall amend, modify, revoke or
otherwise affect the provisions of this Agreement.

20

--------------------------------------------------------------------------------

22. Benefits. This Agreement shall inure solely to the benefit of and be binding
upon Seller and Licensee and their nominees, successors and assigns.

Notwithstanding the foregoing, Seller agrees that the benefits and rights under
this Agreement will be binding on its successor(s), assign(s) or designee(s) in
the event there is a purchase of assets, purchase of stock, purchase of the
Product, Trademarks or other intellectual property of the Product, or any other
transfer from Seller that may impact Buyers benefits and rights under this
Agreement. No other Person shall benefit from this Agreement.

23. Construction of Agreement. Masculine, feminine and neuter pronouns used in
this Agreement shall include all genders and the singular shall include the
plural and vice versa, where the context or facts so indicate.

24. Captions. Captions in this are inserted solely for the convenience and shall
not be construed as a limitation upon or expansion of the scope of any
particular provision.

25. Not a Security and no Representations. Buyer acknowledges that it has
entered into this Agreement after making an independent investigation as to
levels of revenue or profits which Licensee might be expected to realize. Buyer
acknowledges that no person has made any other representation that is not
expressly set forth in writing in order to induce Buyer to accept and execute
this Agreement.

26. Limitations of Claims. Any and all claims arising out of or relating to his
Agreement or the relationship among the parties will be barred unless a judicial
proceeding is commence within one (1) year from the date upon which the party
asserting such claim knew or should have known the facts giving rise to such
claims.

21

--------------------------------------------------------------------------------

27. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which together constitute one and the same instrument.

28. Governing Law; Section Headings

This Agreement shall be governed by and construed in accordance with the law of
the State of Nevada applicable to agreements executed and to be performed
therein. The section headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement. Any action, claim or proceeding brought under this Agreement
shall be commenced exclusively in the courts of the State of Nevada or in the
federal courts of the United States of America located in such State.

22

--------------------------------------------------------------------------------



* * * * *




IN WITNESS HEREOF, Seller and Buyer have caused this Agreement to be executed by
their duly authorized representatives.

SELLER
MEGOLA, INC.


By:    Date:  Joel Gardner, President & CEO    BUYER      ECOBLU PRODUCTS, INC. 
By:
_____
/s/_ Steve Conboy       Date: ___7/26/09
______  Steve Conboy, President & CEO 


23

--------------------------------------------------------------------------------



Schedule ‘A’






Description of AF21 (“Product”)




Hartindo AF21 is a water-based, environmentally friendly, multi-purpose,
non-toxic and non-corrosive fire inhibitor. For the terms of this agreement,
AF21 will be shipped to the Buyer in a non-diluted, concentrated form (minimum
dilution1:1.8 ratio) in totes containing 245 U.S. gallons of concentrated AF21.



Description of Bluwood/Perfect Barrier




BluWood/Perfect Barrier is the trademarked name for a solution treatment that is
used to treat wood products, which renders affords the treated wood products,
resistant to moisture, mold, wood-rot and termite infestation.



EcoBlu Proprietary Product




EcoBlu formulation is a blend of proprietary fire retardant and or adhesive
based chemicals and DOT to afford resistance to fire, mold, wood-rot and termite
infestation.



Description of Enhanced Product




The Enhanced Product will consist of a blended solution containing the above
AF21 Concentrated solution, the above Bluwood/Perfect Barrier or EcoBlu Solution
and water at a rate to be determined by EcoBlu Products, Inc. Preliminary
testing has identified that a ratio of 5 parts AF21 Concentrate, 1 part Bluwood
or EcoBlu solution and 4 parts water.

24

--------------------------------------------------------------------------------



Schedule ‘B’
Licensed Products




All vertical framing members used in construction   Any and all particle board
as maybe used for interior usage, including but not limited to cabinetry or
architectural members.   Any and all wood components or timber.   Any and all
construction materials made from any wood derivatives.   Any composite wood
product manufactured and used as a BINDER in the composition.   Any and all
engineered wood components.     I      joist     LVL          Glu Lam Beams PSL
    Timerstrand OSB Rim     Concrete Form Boards Roof Trusses Reflective
Sheetings Open Web Joist OSB     All Construction Timbers and Studs SPF, DF,SYP
& White Woods Siding Facia Decking Plywood  

25

--------------------------------------------------------------------------------

    Schedule ‘C’            Price and Quantity                    Cost  Product 
  Product Order Code    Per Gal    Per 245 Gal Tote  AF21    AF21-245T   
[omitted]    [omitted]USD      Tote is defined as 245 US Gallons of Concentrate 


The Buyer shall be required to purchase from the Seller a minimum annual
quantity of Product beginning immediately following execution of this agreement.
An initial purchase order of 30 totes of product will commence immediately
following the completion of this agreement with an initial deposit equal to 50%
of the purchase price to be wired within 10 days. Balance of payment is due 30
days after invoicing for product delivery. This initial order will be considered
in the Minimum Purchase Requirements for the first 12 month period.

Minimum Purchase Requirements of Buyer

(a)      Within the first 12 months immediately following the execution of this
agreement; 455 totes of Product at a cost of [omitted] USD per tote.   (b)     
The next 13-24 months; 842 totes of Product at a cost of [omitted] USD per tote.
  (c)      The next 25-36 months; 1263 totes of Product at a cost of [omitted]
USD per tote.  

The sole remedy of Seller if Buyer does not meet the minimum Product purchase is
termination of the Agreement.

[omitted – re: pricing/cost]
[omitted – re: pricing/cost]


Seller agrees to continue to supply Buyer the product at the same unit pricing,
terms and conditions in effect until the date of termination or expiry of
contract.



Schedule ‘D’




26

--------------------------------------------------------------------------------

May 20, 2009 Woodsmart Solutions Inc. forwarded a letter of advice to their
licensees advising them that Woodsmart no longer held the rights to the BluWood
proprietary formula.

Should this letter be required, EcoBlu will provide said document.

Megola Inc /WoodSmart Agreement


Should this agreement need to be provided at any time, this agreement is filed
with the SEC and can be found at www.megola.com, SEC filings.

27

--------------------------------------------------------------------------------